DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 12/4/2020 (“Dec. Resp.”). In the Dec. Resp., claims 1, 2, 6, 7, 11, 12, 16, 17, and 21-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 1/5/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 2/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 10,491,447 and 10,499,369, and any patent granted on pending U.S. Pat. Appl. Nos. 16/699,449 and 16/694,932 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments and Amendments
The previously presented objections to the title and abstract are withdrawn in light of the amendments submitted with the Dec. Resp.

The previously presented claim rejections under 35 U.S.C. § 112(a) are withdrawn in light of the claim amendments submitted in the Dec. Resp.

The previously presented double patenting rejections are withdrawn in light of the approved terminal disclaimer filed 2/16/2021.

Allowable Subject Matter
Claims 1, 2, 6, 7, 11, 12, 16, 17, and 21-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record anticipates or makes obvious, either alone or when combined, all of the limitations, when taken together, of at least independent claims 1, 6, 11, and 16.
Claim 1 is directed to a method performed by a terminal in a wireless communication system. Claim 6 is directed to a method performed by a base station in a wireless communication system. Claim 11 is directed to a terminal comprising a transceiver and a controller, each configured to perform respective functions virtually identical in scope to the method of claim 1. Claim 16 is directed to a base station comprising a transceiver and a controller, each configured to perform respective functions virtually identical in scope to the method of claim 6. Additionally, the methods of claims 1 and 6 (and thus also the functions of the terminal of claim 11 and the base station of claim 16) are reciprocal to each other.  That is, claim 1 recites receiving synchronization signals from a base station and claim 6 recites transmitting synchronization signals to a terminal. Thus, the features of claim 1 are representative of each independent claim.
None of the prior art of record teaches or suggests receiving or transmitting from a base station, a primary synchronization signal (PSS) or secondary synchronization signal (SSS) based on a first subcarrier spacing; receiving or transmitting a master information block (MIB) based on the first subcarrier spacing; receiving or transmitting a system information block 1 (SIB1) on the second subcarrier spacing; receiving or transmitting a random access preamble; in response, receiving or 
One of the closest prior art references, U.S. Pat. Appl. Publ’n No. 2019/0044782, teaches exchanging messages on different subcarrier spacings but not the PRACH messages as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 10,499,371, to the same assignee as the instant application, claims a broader invention than that of the instant claims, and thus, neither anticipates nor would make obvious the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA KADING/               Primary Examiner, Art Unit 2413